 4:19-cv-03106-RGK-PRSE Doc # 26 Filed: 07/23/20 Page 1 of 3 - Page ID # 126




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

ALBERT JASO,

                   Plaintiff,                              4:19CV3106

      vs.
                                                             ORDER
DAWSON COUNTY SHERRIFFS ET
AL; DAWSON COUNTY SHERRIFFS
OFF. SCHLEMAT, in his individual and
official capacities; DAWSON COUNTY
SHERIFFS OFF. CASTELLANO, in his
individual and official capacities; and
DAWSON COUNTY SHERRIFF
OFFICER BAREA, in his individual and
official capacities;

                   Defendants.


       IT IS ORDERED that Defendants’ motion for extension of time, etc. (Filing
24) is granted, as follows:

      1.    The clerk of the court shall correct the docket sheet as follows:

            a.    Defendant “Dawson County Sherriffs et al” shall be removed
            from the case caption because it is no longer a party. (See Filing 19.)1

            b.    Defendant “Dawson County Sherriffs Off. Schlemat, in his
            individual and official capacities,” shall now be identified as “Mark
            Schlecht, in his individual capacity.” (See Filings 19, 24, 25.)

            c.    Defendant “Dawson County Sherriffs Off. Castellano, in his
            individual and official capacities,” shall now be identified as “Omar
            Castellanos, in his individual capacity.” (See Filings 19, 24, 25.)

      1
       The court notes that “Unknown unnamed Defendants” were properly
removed from the case caption on April 20, 2020, pursuant to Filing 19.
 4:19-cv-03106-RGK-PRSE Doc # 26 Filed: 07/23/20 Page 2 of 3 - Page ID # 127




             d.    Defendant “Dawson County Sherriff Officer Barea, in his
             individual and official capacities,” shall now be identified as “Brett
             Area, in his individual capacity.” (See Filings 19, 24, 25.)

      2.    Based upon their showing of good cause and excusable neglect,
Defendants Omar Castellanos and Brett Area, in their individual capacities, shall
have until August 22, 2020, to answer or otherwise respond to Plaintiff’s Amended
Complaint.

      3.     The clerk of court is directed to obtain the last known address for
Defendant Mark Schlecht (formerly employed as a correctional officer at the
Dawson County Sheriff’s Office) from the Marshals Service for service of process
on him in his individual capacity.2

       4.    Upon obtaining the necessary address, the clerk of court is directed to
complete and issue summons for service on Defendant Mark Schlecht, in his
individual capacity. The clerk of court is further directed to deliver the summons,
the necessary USM-285 Form, a copy of Plaintiff’s Amended Complaint (Filing 16),
and a copy of the court’s April 20, 2020 Memorandum and Order (Filing 19) to the
Marshals Service for service of process on said Defendant. Service may be
accomplished by using any of the following methods: personal, residence, certified
mail, or designated delivery service. See Federal Rule of Civil Procedure 4(e); Neb.
Rev. Stat. § 25-508.01 (Reissue 2016).3


      2
         It appears Mr. Schlecht separated from his employment prior to the Dawson
County Sheriff’s Office receiving the previously issued summons (Filings 20, 23).
       3
         Pro se litigants proceeding in forma pauperis are entitled to rely on service
by the United States Marshals Service. Wright v. First Student, Inc., 710 F.3d 782,
783 (8th Cir. 2013). Pursuant to 28 U.S.C. § 1915(d), in an in forma pauperis case,
“[t]he officers of the court shall issue and serve all process, and perform all duties in
such cases.” See Moore v. Jackson, 123 F.3d 1082, 1085 (8th Cir. 1997) (language
in § 1915(d) is compulsory). See, e.g., Beyer v. Pulaski County Jail, 589 Fed. Appx.
798 (8th Cir. 2014) (unpublished) (vacating district court order of dismissal for
failure to prosecute and directing district court to order the Marshal to seek
defendant’s last-known contact information where plaintiff contended that the Jail
would have information for defendant’s whereabouts); Graham v. Satkoski, 51 F.3d
710, 713 (7th Cir. 1995) (when court instructs Marshal to serve papers for prisoner,
prisoner need furnish no more than information necessary to identify defendant;
Marshal should be able to ascertain defendant’s current address).
                                            2
 4:19-cv-03106-RGK-PRSE Doc # 26 Filed: 07/23/20 Page 3 of 3 - Page ID # 128




       5.    The clerk of court is directed to file under seal any document containing
the last known address for Defendant Mark Schlecht.

      6.   The United States Marshal shall serve all process in this case without
prepayment of fees from Plaintiff.

       7.    Federal Rule of Civil Procedure 4(m) requires service of the complaint
on a defendant within 90 days of filing the complaint. However, Plaintiff is granted,
on the court’s own motion, an extension of time until 60 days from the date of this
order to complete service of process.

      8.  The clerk of court is directed to set the following pro se case
management deadline: September 21, 2020: check for completion of service of
process.

      Dated this 23rd day of July, 2020.

                                               BY THE COURT:



                                               Richard G. Kopf
                                               Senior United States District Judge




                                           3
